DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Action
Receipt of Remarks filed on 11/17/2020 is acknowledged.  Claims 1-18 and 20 filed on 11/17/2020 are pending in this application.  Claim 19 has been cancelled.

Response to Election/Restrictions
Applicant's election of group (I) and election of compound of formula (I) (see below), without traverse, in the reply filed on 11/17/2020 is acknowledged.  The election encompasses claims 1-2, 4-17 and 20 (see Remarks: page 1).

    PNG
    media_image1.png
    183
    770
    media_image1.png
    Greyscale
.

Status of Claims
Accordingly, claims 1-2, 4-17 and 20 are presented for examination on the merits for patentability as they read upon the elected subject matter, and claims 3 and 18 directed to non-elected invention is withdrawn.

Priority
The present application is a 371 of PCT/GB2017/051026 filed on 04/12/2017, which claims for foreign priority based on an applications filed in UNITED KINGDOM:
GB 1606316.6, filed on 04/13/2016;
GB 1610348.3, filed on 06/14/2016;
GB 1619410.2, filed on 11/16/2016.
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).  Certified copy of the priority document: GB 1606316.6 has been received.  However, certified copy of the priority documents: GB 1610348.3 and GB 1619410.2 have not been received.
Objection to Claim
Claim 1, 7-10, 15 and 17 are objected to because of the following informalities:
(1)	Claim 1 recites the phrase “optionally further substituted with from…” (see claim 1: page 1, line 3, 7 & 9), which is suggested be amended to “optionally substituted with…” for clarity purposes.
(2)	Claim 1 (see claim 1: page 2, line 11) recites a phrase “…may be optionally…” which is objected to because the meaning of the term “may be” and “optionally” is redundant.  It is suggested that either “may be” or “optionally” is used.
selected from…and" throughout the claim.  Proper Markush language is "selected from the group consisting of…and'. The examiner suggests rewording the claim to include the Markush language. Note: MPEP 2111.03 and 2173.05(h). Markush language by nature is closed. However, the resulting claim is objected as it appears applicants are attempting to set up a Markush group but the language is not consistent with what is utilized for signaling a Markush group.
	(4)	Claims 7-10, 15 and 17 are objected for the same reason set forth above in the objected claim 1, as these claims also recite the phrase "selected from…and".
	Since the phrase “selected from…and” are written throughout the claim 1 (see claim 1: page 1 and 2), the examiner asks applicants' help to correct all of them for claim consistency purpose.
Appropriate corrections are required.


Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-17 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites a substituent “3-6-heterocycloalkyl” in moiety: R2 and R2a groups (see claim 1: page 1, line 16 & 17); in moiety: R3, R4, R5 and R6 (see claim 1: page 2, line 1); and in moiety: R8 and R8a (see claim 1: page 2, line 5 & 6).  They are indefinite because the “3-6” subscript before the name is not normal nomenclature.  As such, it is not clear if the subscript “3-6” is referring to the position of “C3 and C6”; OR it means “C3 to C6”; OR it means the heteroatoms located in the cycloalkyl-group are at C3 and C6 positions.
	Claims 8-10 also recite the substituent “3-6-heterocycloalkyl”, which are indefinite for the same reason as set forth above in the rejected claim 1.
	(2)	Claim 1 (see claim 1: page 2, line 10-17) recites a limitation “wherein any R1-R11 group (including R2a and R8a) comprises an alkyl, alkylene… or an agronomically acceptable salt or N-oxide thereof”, which is indefinite as that redefines the R1 to R11 groups which have been defined in the preceding part of claim 1.  As such, it is not clear what Applicant’s intend with respect to groups R1 to R11.
	(3)	Further, claim 1 (see claim 1: page 2, line 10 & 11) recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
	In the present instance, claim 1 recites the broad recitation “aryl” (see claim 1: page 2, line 11) and “any R1 to R11” (see claim 1: page 2, line 10), and the claim also recites “(e.g. phenyl)” (see claim 1: page 2, line 11) and “(including R2a and R8a)” (see claim 1: page 2, line 10) which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
	Claims 2, 4-17 and 20 are also rejected because they depend from the rejected claim 1.
	(4)	Claim 12 recites the group having a moiety “(R5)y” wherein the “y” lacks sufficient antecedent basis because the preceding claim 1 does not recite any group which is referring as “y”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

(1)	Claims 1-2, 4, 9-11, 13-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over BEIER et al. (WO 2011/015524 A2).

Applicants Claim
Applicants claim a compound of formula (I) (see below) and a fungicidal composition comprising the compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claim 1, BEIER teaches a group of aryloxyalkyl-heterocycle compounds having the general formula (I) as follows, and these compounds are useful as fungicides for controlling phytopathogenic fungi (see: page 1, line 5-7 & 24-27):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
BEIER also teaches several examples of the aryloxyalkyl-heterocycle compounds of formula (I), e.g. compound No. 35 as follows (see Table 1: page 44; & page 46, compound 35; & page 17, line 4: moiety (1a)):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


** As such, BEIER’s “compound No. 35” reads on the portion of the claimed compound of formula (I) as follows:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

wherein:
R2 = C1-alkylene-R2a wherein R2a is phenyl (i.e. -CH2-Ph);
L2 = oxygen (O);
A1 = oxygen (O);
R1 = H;
	A-ring = 6-membered heteroaryl ring having a nitrogen in the position (i.e. pyridine ring); and
L1 = C1-alkylene (i.e. -CH2-).

With respect to the B-ring, C-ring and D-ring of the compounds of formula (I) recited in the instant claim 1, BEIER teaches that the aryloxyalkyl-heterocycle compounds of formula (I) contain the following moiety, which can be one of the structures (1a), (1b) or (1c) (see: page 17, line 1-4; & page 21, line 22-24), wherein:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
	wherein: T substituent can be a substituted heterocyclyl group, i.e. T31 can be: 1-

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.

** As such, the moiety (1b) or (1c) taught by BEIER reads on the portion of the claimed compound of formula (I) recited in the instant claim 1 in that:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

wherein:
Ring B = 6-membered heteroaryl ring;
Ring C = a benzene ring;
Ring D = 5-membered heteroaryl, substituted with one R6-group which can be a C1-alkyl group.

For claim 2, the compound 35 taught in BEIER (see: page 46) has the following moiety (see below):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.
This moiety read on the claimed moiety of the present compound of formula (I) (see below), wherein x is 0 or being absent, and thus R3 would be absent:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
.

For claim 4, BEIER’s compound 35 (see: page 46) reads on the claimed R1-group is H, as set forth in the rejected claim 1.

For claim 9, BEIER’s compound 35 (see: page 46) having the moiety structure, as below:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.  
As such, it would read on the claimed moiety of the present compound of formula (I), wherein L2 = -O-, and R2 = C1-alkylene-R2a wherein R2a is phenyl.

For claim 10, BEIER also teaches that one of the preferred Z-substituent is Z1 of A2 group, which can be a substituted or non-substituted aryl(carbonyl)amino group having the structure as follows (see: p.20, line 17-18 & 37; & p.21, line 3-4):

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 .
claimed compound of formula (I), wherein L2 is absent, and R2 = phenyl because a phenyl group is an aryl group (see BEIER: p.18, line 30).

For claim 11, BEIER’s compound 35 (see: page 46) has the following moiety, which reads on the L1 = CH2 moiety in the claimed compound of formula (I):

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 .
For claims 13-15, BEIER’s compound 35 (see: page 46) contains a T substituent which has the following structure:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
.
	Therefore, it reads on the Ring D as claimed, wherein:
(1)	Ring D is a 5-membered heteroaryl group comprising four nitrogen atoms in the ring, as recited in instant claim 13;
(2)	Ring D is substituted at a position adjacent to the point of connection of Ring D, as recited in instant claim 14; 
(3)	R6b is a C1-alkyl group (e.g. a methyl), as recited in instant claim 15.

For claim 16, BEIER’s compound 35 (see: page 46) has the following group, which reads on the moiety A1 = O (oxygen atom) in the present compound of formula (I):

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.

For claim 20, BEIER teaches the aryloxyalkyl-heterocycle compounds having the general formula (I), as set forth above, are useful as fungicides and they can be prepared into the form of fungicide composition (see: page 22, line 24-25).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
BEIER teaches a group of aryloxyalkyl-heterocycle compounds having the general formula (I) as discussed supra.  While BEIER provides several examples of the compounds of formula (I) containing the moiety (1a) (a naphtyl group) (see BEIER: p.17, line 4), BEIER does not exemplify the compound of formula (I) wherein the Q1 or Q2 atom in the formula is a heteroatom, as required by the Ring B recited in the instant claim 1.
However, BEIER suggests that besides the naphtyl group (1a), a quinoleine group (1b) or isoquinoleine group (1c) can be used as alternatives for the naphtyl group (1a) in the aryloxyalkyl-heterocycle compounds of formula (I) (see: page 17, line 1-4; & page 21, line 22-24), as discussed supra.  As such, the structure of the quinoleine group (1b) or isoquinoleine group (1c) taught by BEIER reads on the Ring B of the compound of formula (I), which is a 6-membered heteroaryl ring, as claimed.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)

From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(2)	Claims 1-2, 4-11, 13-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over BEIER et al. (WO 2011/015524 A2) as applied to claims 1-2, 4, 9-11, 13-16 and 20, in view of WACHENDORFF-NEUMANN et al. (WO 2012/136581 Al).
Applicants Claim
Applicants claim a compound of formula (I) (see below) and a fungicidal composition comprising the compound of formula (I), as set forth above, wherein L2 is absent and R2 is CR7R7L3R8.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of BEIER have been set forth above.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
BEIER teaches a group of aryloxyalkyl-heterocycle compounds having the general formula (I) as discussed supra, and BEIER’s compounds are structurally similar as those recited in the present claim 1, which include those having the similar L2-R2 moiety (wherein L2 is oxygen), as recited in the present claims 9 and 10.  However, BEIER does not teach the moieties recited in the instant claims 5-8.  The deficiency is suggested by the reference WACHENDORFF-NEUMANN.
	WACHENDORFF-NEUMANN teaches a group of tetrazoyloxime derivatives useful as fungicide active agents, particular in the form of fungicide compositions (see: page 1, line 5-7), which have the following chemical structure *see: page 2, line 3-28):

    PNG
    media_image16.png
    205
    192
    media_image16.png
    Greyscale
, wherein A =
    PNG
    media_image17.png
    165
    141
    media_image17.png
    Greyscale
   and Het =
    PNG
    media_image18.png
    168
    230
    media_image18.png
    Greyscale
.
	WACHENDORFF-NEUMANN also teaches that the “Q-group” of the Het1-group includes those disclosed in the Table 1, for example:

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
.
	As such, the Q-group taught by WACHENDORFF-NEUMANN reads on:
(i)	L2 is absent, and R2 is CR7R7L3R8, as recited in the present claim 5;
(ii)	L3 is oxygen (O), as recited in the present claim 6;
(iii)	R7 is hydrogen (H), as recited in the present claim 7; and
(iv)	R8 = C1-alkylene-R8a wherein R8a is a phenyl, as recited in present claim 8.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of BEIER to produce the aryloxyalkyl-heterocycle compounds that have the chemical structures and utility similar as the claimed compounds because BEIER teaches that the aryloxyalkyl-heterocycle compounds are effective as fungicides and they can be prepared into the form as fungicidal compositions for controlling phytopathogenic fungi.
It also would have been obvious to a person of ordinary skilled in the art at the time the invention was made to modify BEIER’s teaching, if it is desirable, by substituting the Z-
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(3)	Claims 1-2, 4, 9-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over BEIER et al. (WO 2011/015524 A2) as applied to claims 1-2, 4, 9-11, 13-16 and 20, in view of MATHEWS et al. (US 2002/0049142 A1) and PURITCH et al. (U. S. Patent No. 4,859,689) combined.

Applicants Claim


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teaching of BEIER have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02) 
BEIER teaches the aryloxyalkyl-heterocycle compounds of formula (I) contain moiety which can be selected from either (1a), (1b) or (1c), fused from two six-membered aryl rings, as discussed supra.  However, BEIER does not teach following alternative structure recited in instant claim 12 or claim 17:
 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
.

	More specifically, MATHEWS teaches the compounds of formula (I) containing a benzimidazole group as follow, wherein Y can be -NR7 (see: [0003]; & [0004], line 1):

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale


	The other reference PURITCH teaches that mixtures of benzimidazole or benzimidazole-related compounds with alkyl pyridinium-compounds together can provide desirable effect that eliminates the fungal resistance factor and substantially improves and restores the effectiveness of the fungicidal activity of the benzimidazole compounds (see: col. 1, line 11-1 & 44-68; & col. 2, line 60-68).

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of BEIER to produce the aryloxyalkyl-heterocycle compounds that have the chemical structures and utility similar as the claimed compounds because BEIER teaches that the above aryloxyalkyl-heterocycle compounds are effective as fungicides and they can be prepared into the form as fungicidal compositions for controlling phytopathogenic fungi.
It also would have been obvious to a person of ordinary skilled in the art at the time the invention was made to modify BEIER’s teaching by substituting the quinoleine (1b) group or isoquinoleine (1c) group taught by BEIER with another known substituent, i.e. a benzimidazole group taught by MATHEWS and PURITCH, because MATHEWS teaches that the compounds incorporated with a benzimidazole group are useful as fungicides and can be applied to plants to effectively combat and control fungal infections of plants; and the additional reference PURITCH teaches that when compounds containing a benzimidazole group is used together with compounds containing alkyl pyridinium group, the mixtures can provide desirable effect that eliminates the fungal resistance factor and substantially improves and restores the effectiveness of the fungicidal activity of the benzimidazole compounds.
Therefore, the desirable properties and effects provided by the benzimidazole group, especially together with an alkyl pyridinium group, as taught by MATHEWS and PURITCH, provides the motivation for one ordinary skilled in the art to incorporate the benzimidazole group into BEIER’s aryloxyalkyl-heterocycle compounds and reasonably expect that the 
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616